DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit, wireless communication unit, artificial intelligence (Al) module, control unit, in claims 1,10,13,15,17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2,8,9,11,18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell US 20150156031.

Regarding claim 1, Fadell disclose(s) the following claim limitations:
A doorbell device for generating an event for a visitor at a doorbell camera system, comprising: 
an input unit (described as a camera, microphone, and user input [176 of the instant application]) configured to receive first input data related to the visitor including at least one of video or audio of the visitor (i.e. camera of the doorbell can capture an image of the arriving visitor) [paragraph 204]; 
a wireless communication unit (described as a system of processors and antennas [124,175 of the instant application; fig. 10]) configured to transmit the first input data to a user terminal and receive second input data related to a user's feedback on the first input data from the user terminal (i.e. camera of the doorbell can capture an image of the arriving visitor and transmit it to a wall switch or other smart device) [paragraph 204]; 
an artificial intelligence (Al) module (described as a processor [184 of the instant application; fig. 13]) configured to learn the first input data based on at least one first learning algorithm to generate first output data related to the event, and learn the second input data based on at least one second learning algorithm to generate second output data related to the event (i.e. doorbell can detect a delivery person and take a variety of actions in response using AI) [paragraph 247,250]; and 
a control unit (described as a controller [305 of the instant application; fig. 12]) configured to perform control to determine a danger level for the visitor based on at least one of the first output data or the second output data, and generate the event based on the danger level (i.e. services can be provided to detect and notify users of potential dangerous conditions based on sensors of smart devices and AI in a home.) [paragraph 183].
Fadell do/does not explicitly disclose(s) the following claim limitations:
determine a danger level for the visitor based on at least one of the first output data or the second output data, and generate the event based on the danger level
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell to determine a danger level for the visitor based on at least one of the first output data or the second output data, 
It would be advantageous because the user would not be bothered if the danger level is not high enough to warrant an alert. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell to obtain the invention as specified in claim 1.

Regarding claim 2, Fadell disclose(s) the following claim limitations:
The doorbell device of claim 1, wherein the first output data comprises at least one of face information, body feature information, clothing information, and belongings information, of the visitor (i.e. system can determine identity of a visitor by using a uniform of a delivery person.) [paragraph 170,247].  

Regarding claim 8, Fadell disclose(s) the following claim limitations:
The doorbell device of claim 1, wherein the danger level is low, medium, or high (i.e. sensor data can be not strong enough (Low) to support an actual alarm (high)) [paragraph 183-184].  



Regarding claim 9, Fadell disclose(s) the following claim limitations:
(i.e. do not disturb mode may be set, system may also unlock a door) [paragraph 337,355].  

Claim 11 is rejected using similar rationale as claim 2.
Claim 18 is rejected using similar rationale as claim 2.
Claim 20 is rejected using similar rationale as claim 9.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of “Deep Residual Learning for Image Recognition” (He).

Regarding claim 3, Fadell do/does not explicitly disclose(s) the following claim limitations:
wherein in the face information of the visitor, a face region of the visitor is detected from the first input data based on a deep neural network (DNN) algorithm, and a face of the visitor is recognized from the detected face region based on a Res Net algorithm.  
However, in the same field of endeavor He discloses the deficient claim limitations, as follows:
(i.e. residual network used in image recognition.) [section 3.1, 4.1, 4.3].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with He to have in the face information of the visitor, a face region of the visitor is detected from the first input data based on a deep neural network (DNN) algorithm, and a face of the visitor is recognized from the detected face region based on a Res Net algorithm.
It would be advantageous because "ResNet eases the optimization by providing faster convergence at the early stage” [page 775]. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with He to obtain the invention as specified in claim 3.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Eronen US 20150088625.

Regarding claim 4, Fadell do/does not explicitly disclose(s) the following claim limitations:

However, in the same field of endeavor Eronen discloses the deficient claim limitations, as follows:
wherein the body feature information of the visitor is learned based on at least one of a Mel frequency cepstral coefficient (MFCC) algorithm, a linear predictive coding (LPC) algorithm, or a long short-term memory (LSTM) algorithm (i.e. object recognition performed using MFCC.) [paragraph 70].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Eronen to have the body feature information of the visitor is learned based on at least one of a Mel frequency cepstral coefficient (MFCC) algorithm, a linear predictive coding (LPC) algorithm, or a long short-term memory (LSTM) algorithm
It would be advantageous because these algorithms are known in the art to provide methods to AI learning. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Eronen to obtain the invention as specified in claim 4.


(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Miao US 20180352144.

Regarding claim 5, Fadell do/does not explicitly disclose(s) the following claim limitations:
wherein the belongings information of the visitor is learned based on a you-only-look-once (Yolo) algorithm
However, in the same field of endeavor Miao discloses the deficient claim limitations, as follows:
wherein the belongings information of the visitor is learned based on a you-only-look-once (Yolo) algorithm (i.e. YOLO used to aid in real time target detection) [paragraph 55].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Miao to have the belongings information of the visitor is learned based on a you-only-look-once (Yolo) algorithm.
It would be advantageous because the Yolo algorithm is a commercially available deep learning software for real time target detection. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Miao to obtain the invention as specified in claim 5.



(s) 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Sadowsky US 20110301433.

Regarding claim 6, Fadell do/does not explicitly disclose(s) the following claim limitations:
wherein the second output data comprises facial expression information of the user.  
However, in the same field of endeavor Sadowsky discloses the deficient claim limitations, as follows:
wherein the second output data comprises facial expression information of the user (i.e. facial expressions used to determine mental state of subject) [paragraph 6].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Sadowsky wherein the second output data comprises facial expression information of the user.  
It would be advantageous because facial expressions can provide information on a user that can be inferred. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Sadowsky to obtain the invention as specified in claim 6.

Claim 12 is rejected using similar rationale as claim 6.
Claim 19 is rejected using similar rationale as claim 6.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Asokan US 20130155867.

Claim 10 is rejected using similar rationale as claim 1 and further below.
Fadell meets the claim limitations, as follows: 
a wireless communication unit configured to receive an uplink grant from a server, transmit the first input data to the user terminal, and receive the second input data related to the user's feedback on the first input data from the user terminal (i.e. communication to server can be carried out using any variety of custom standard protocols. Many standard protocol use uplink/downlink grants to communicate.) [paragraph 59]
Fadell do/does not explicitly disclose(s) the following claim limitations:
a wireless communication unit configured to receive an uplink grant from a server, transmit the first input data to the user terminal based on the uplink grant, receive a downlink grant from the server, and receive the second input data related to the user's feedback on the first input data from the user terminal based on the downlink grant
However, in the same field of endeavor Asokan discloses the deficient claim limitations, as follows:
a wireless communication unit configured to receive an uplink grant from a server, transmit the first input data to the user terminal based on the uplink (i.e. downlink control performed by a processing module. random access response data used to grant uplink info) [paragraph 20-21]
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Asokan to have a wireless communication unit configured to receive an uplink grant from a server, transmit the first input data to the user terminal based on the uplink grant, receive a downlink grant from the server, and receive the second input data related to the user's feedback on the first input data from the user terminal based on the downlink grant.
It would be advantageous because uplink/downlink grants are a known method of bi-directional transmission of data. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Asokan to obtain the invention as specified in claim 10.

Regarding claim 13, Asokan disclose(s) the following claim limitations:
The doorbell device of claim 10, wherein the control unit is configured to perform an initial access procedure with the server for downlink synchronization and reception of system information, and perform a random access procedure with the server for uplink synchronization (i.e. downlink control performed by a processing module. random access response data used to grant uplink info) [paragraph 20-21].  



Allowable Subject Matter
Claims 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jared Walker/Primary Examiner, Art Unit 2426